DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valenza et al. (US 2020/0162328 A1; hereinafter “Valenza”) in view of Cox et al. (US 2007/0025306 A1; hereinafter “Cox”).
For claim 1, Valenza teaches detecting that a second wireless station is a substitute to the first wireless station (see paragraph 0143; DNAC 412 detects attachment of new AP 404 to enterprise network, see paragraph 0144; DNAC 412 determines whether new AP 404 has the same access interface as old AP 402. In one example, DNAC 412 may access database 414 and query database 412 for profile(s) of old AP 402 and see paragraph 0147; DNAC 412 can provision new AP 404 with retrieved identification and configuration profiles of old AP 402 by pushing the retrieved identification and configuration profiles to WLC 408, which would in turn push the retrieved identification and configuration profiles to new AP; determination is made if the new AP replaces the old AP).  Valenza does not explicitly teach allocating a first wireless channel to a first wireless station, the first wireless channel selected from multiple available wireless channels; and in response to the detecting that a second wireless station is a substitute to the first wireless station, allocating the first wireless channel to the second wireless station.  Cox from the field of communication similar to that of Valenza teaches APs often require a network administrator to configure a wide variety of operational parameters--such as radio channels, transmit power, Service Set Identifiers, etc.--to ensure proper operation of the AP at a given location. After a configuration parameter set is configured, a network administrator typically assigns a static identity to the AP and associates this identity to the parameter set. Assigning an identity to each AP statically, however, means that the identify needs to be reconfigured during device replacements. Especially in large network deployments, this may require a considerable amount of time, configuration overhead, and/or dedicated IT personnel with sufficient skill or knowledge to configure the newly installed access points. Thus, there is a need for dynamic assignment of AP identities so that when an AP needs to be replaced, the new AP can be configured with a desired set of operational parameters, such as the configuration parameters of the previous AP with minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability (see paragraph 0002).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to configure the operational parameters which includes radio channels and to configure the new AP with the operational parameters of the pervious AP of Cox when Valenza when the configuration information and profiles are pushed to the new AP.  The motivation for doing this is to provide for an efficient system which can minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability
For claim 11, Valenza fails to explicitly teach wherein allocating the first wireless channel to the second wireless station includes communicating an identity of the first wireless channel to the second wireless station. Cox from the field of communication similar to that of Valenza teaches APs often require a network administrator to configure a wide variety of operational parameters--such as radio channels, transmit power, Service Set Identifiers, etc.--to ensure proper operation of the AP at a given location. After a configuration parameter set is configured, a network administrator typically assigns a static identity to the AP and associates this identity to the parameter set. Assigning an identity to each AP statically, however, means that the identify needs to be reconfigured during device replacements. Especially in large network deployments, this may require a considerable amount of time, configuration overhead, and/or dedicated IT personnel with sufficient skill or knowledge to configure the newly installed access points. Thus, there is a need for dynamic assignment of AP identities so that when an AP needs to be replaced, the new AP can be configured with a desired set of operational parameters, such as the configuration parameters of the previous AP with minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability (see paragraph 0002).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention have the configuration information and profile of Valenza to include the operational parametes that includes radio channels as taught by Cox.  The motivation for doing this is to provide for an efficient system which can minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability. 
For claim 12, Valenza teaches wherein detecting that the second wireless station is a substitute to the first wireless station includes detecting replacement of the first wireless station with the second wireless station (see paragraph 0143; DNAC 412 detects attachment of new AP 404 to enterprise network, see paragraph 0144; DNAC 412 determines whether new AP 404 has the same access interface as old AP 402. In one example, DNAC 412 may access database 414 and query database 412 for profile(s) of old AP; determines if the new AP has the same interface as the old AP and if it is the same it is replacement).
For claim 13, Valenza teaches a communication management resource operative to: detect that a second wireless station is a substitute to the first wireless station (see paragraph 0143; DNAC 412 detects attachment of new AP 404 to enterprise network, see paragraph 0144; DNAC 412 determines whether new AP 404 has the same access interface as old AP 402. In one example, DNAC 412 may access database 414 and query database 412 for profile(s) of old AP 402 and see paragraph 0147; DNAC 412 can provision new AP 404 with retrieved identification and configuration profiles of old AP 402 by pushing the retrieved identification and configuration profiles to WLC 408, which would in turn push the retrieved identification and configuration profiles to new AP; determination is made if the new AP replaces the old AP).  Valenza does not explicitly teach allocate a first wireless channel to a first wireless station, the first wireless channel selected from multiple available wireless channels; and in response to the detecting that a second wireless station is a substitute to the first wireless station, allocate the first wireless channel to the second wireless station.  Cox from the field of communication similar to that of Valenza teaches APs often require a network administrator to configure a wide variety of operational parameters--such as radio channels, transmit power, Service Set Identifiers, etc.--to ensure proper operation of the AP at a given location. After a configuration parameter set is configured, a network administrator typically assigns a static identity to the AP and associates this identity to the parameter set. Assigning an identity to each AP statically, however, means that the identify needs to be reconfigured during device replacements. Especially in large network deployments, this may require a considerable amount of time, configuration overhead, and/or dedicated IT personnel with sufficient skill or knowledge to configure the newly installed access points. Thus, there is a need for dynamic assignment of AP identities so that when an AP needs to be replaced, the new AP can be configured with a desired set of operational parameters, such as the configuration parameters of the previous AP with minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability (see paragraph 0002).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to configure the operational parameters which includes radio channels and to configure the new AP with the operational parameters of the pervious AP of Cox when Valenza when the configuration information and profiles are pushed to the new AP.  The motivation for doing this is to provide for an efficient system which can minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability
For claim 23, Valenca fails to explicitly teach wherein the communication management resource is further operative to communicate an identity of the first wireless channel to the second wireless station. Cox from the field of communication similar to that of Valenza teaches APs often require a network administrator to configure a wide variety of operational parameters--such as radio channels, transmit power, Service Set Identifiers, etc.--to ensure proper operation of the AP at a given location. After a configuration parameter set is configured, a network administrator typically assigns a static identity to the AP and associates this identity to the parameter set. Assigning an identity to each AP statically, however, means that the identify needs to be reconfigured during device replacements. Especially in large network deployments, this may require a considerable amount of time, configuration overhead, and/or dedicated IT personnel with sufficient skill or knowledge to configure the newly installed access points. Thus, there is a need for dynamic assignment of AP identities so that when an AP needs to be replaced, the new AP can be configured with a desired set of operational parameters, such as the configuration parameters of the previous AP with minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability (see paragraph 0002).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention have the configuration information and profile of Valenza to include the operational parametes that includes radio channels as taught by Cox.  The motivation for doing this is to provide for an efficient system which can minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability. 
For claim 24, Valenza teaches wherein the communication management resource is further operative to: detect physical replacement of the first wireless station with the second wireless station (see paragraph 0143; DNAC 412 detects attachment of new AP 404 to enterprise network, see paragraph 0144; DNAC 412 determines whether new AP 404 has the same access interface as old AP 402. In one example, DNAC 412 may access database 414 and query database 412 for profile(s) of old AP; determines if the new AP has the same interface as the old AP and if it is the same it is replacement).
For claim 25, Valenza teaches a computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to (see paragraphs 0162 – 0164): detect that a second wireless station is a substitute to the first wireless station (see paragraph 0143; DNAC 412 detects attachment of new AP 404 to enterprise network, see paragraph 0144; DNAC 412 determines whether new AP 404 has the same access interface as old AP 402. In one example, DNAC 412 may access database 414 and query database 412 for profile(s) of old AP 402 and see paragraph 0147; DNAC 412 can provision new AP 404 with retrieved identification and configuration profiles of old AP 402 by pushing the retrieved identification and configuration profiles to WLC 408, which would in turn push the retrieved identification and configuration profiles to new AP; determination is made if the new AP replaces the old AP).  Valenza does not explicitly teach allocate a first wireless channel to a first wireless station, the first wireless channel selected from multiple available wireless channels; and in response to the detecting that a second wireless station is a substitute to the first wireless station, allocate the first wireless channel to the second wireless station.  Cox from the field of communication similar to that of Valenza teaches APs often require a network administrator to configure a wide variety of operational parameters--such as radio channels, transmit power, Service Set Identifiers, etc.--to ensure proper operation of the AP at a given location. After a configuration parameter set is configured, a network administrator typically assigns a static identity to the AP and associates this identity to the parameter set. Assigning an identity to each AP statically, however, means that the identify needs to be reconfigured during device replacements. Especially in large network deployments, this may require a considerable amount of time, configuration overhead, and/or dedicated IT personnel with sufficient skill or knowledge to configure the newly installed access points. Thus, there is a need for dynamic assignment of AP identities so that when an AP needs to be replaced, the new AP can be configured with a desired set of operational parameters, such as the configuration parameters of the previous AP with minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability (see paragraph 0002).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to configure the operational parameters which includes radio channels and to configure the new AP with the operational parameters of the pervious AP of Cox when Valenza when the configuration information and profiles are pushed to the new AP.  The motivation for doing this is to provide for an efficient system which can minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability

Allowable Subject Matter
Claim(s) 2 – 10 and 14 – 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyata et al. (US 2006/0003773 A1), Pralle et al. (US 2008/0171569 A1), Aydin et al. (US 2017/0208512 A1), Hmimy et al. (US 2019/0364565 A1), Singh et al. (US 2020/0059794 A1), Singh et al. (US 2020/0059802 A1), Sevindik et al. (US 2020/0213862 A1), Sharma et al. (US 2021/0266949 A1) and Bandyapadhyay et al. (US 2021/0282021 A1) are cited to show a REUSE AND MANAGEMENT OF WIRELESS CHANNELS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464